                      Case: 1:21-cr-00159-JPC Doc #: 3 Filed: 03/16/21 1 of 1. PageID #: 7

AO 83 (Rev. 06/09) Summons in a Criminal Case


                                       UNITED STATES DISTRICT COURT
                                                                for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                        Ohio

                   United States of America                        )
                              v.                                   )
                                                                   )
                                                                   )      Case No. 1:21CR159
                       RICHARD GOULD                               )
                                                                   )
                              Defendant                            )

                                                SUMMONS IN A CRIMINAL CASE

        YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

✔ Indictment
’                          ’ Superseding Indictment        ’ Information ’ Superseding Information             ’ Complaint
’ Probation Violation Petition            ’ Supervised Release Violation Petition ’ Violation Notice       ’ Order of Court

         Video Conference (AKRON)
Place:                                                                          Courtroom No.: via video

                                                                                Date and Time: 04/06/2021 11:00 am *

          This offense is briefly described as follows:


*Arraignment is via Zoom. Counsel will receive, via email, an invite to the scheduled hearing, as well as instructions
regarding usage. Counsel in turn, shall forward the invite and instructions to their client, and are responsible for ensuring
their client's participation in the conference. Counsel/Defendant must contact closest U.S. Marshal office after hearing for
processing of Defendant.




Date:              03/16/2021                                                        SANDY OPACICH
                                                                                     Clerk

                                                                                     s/Gina M. Page
                                                                                     Courtroom Clerk to the Honorable
                                                                                     Kathleen B. Burke (330) 252-6172
